DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

2.	Claims 1, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ghannam et al. (US 2019/0047500) in view of Asakawa et al. (US 2011/0125496) in further view of Turqueti et al. (US 9,084,057).
Regarding claim 1, Ghannam teaches a sound source tracking apparatus comprising: a vibration unit comprising vibrators configured to vibrate in response to an ambient sound, the ambient sound comprising individual sounds (see ¶ 0016. The system having a vibrating microphone diaphragm is able to receive sound waves  (pressure sound waves) in the microphone detects the waves and causes the microphone diaphragm to vibrate. The system can detect multiple sources being emitted.). 
Ghannam does not disclose a processor configured to separate the ambient sound into individual sounds, to determine a target individual sound having a target tone color among the individual sounds, and to obtain a relative location of a target sound source that generates the target individual sound.
Asakawa teaches a processor configured to separate the ambient sound into individual sounds, to determine a target individual sound having a target tone color among the individual sounds (see ¶ 0015, 0062. The system is able to separate the sound sources into individual sounds and estimate a direction of the sound source.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghannam to incorporate a sound source separation into individual sounds. The modification process the received signal and 
 Turqueti teaches to obtain a relative location of a target sound source that generates the target individual sound (see abstract, claim 1. The system automatically separates the sound sources received by the microphones and automatically determines a distance and direction of a source of the incoming sound.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghannam and Asakawa to incorporate a sound source separation and direction and distance of the sound source. The modification process the received signal and separates them to individual sounds which corresponds to each sound source and provides an direction and distance of the sound source.
 

Regarding claim 10, Ghannam teaches a method of tracking a sound source, the method comprising: and wherein the individual sounds are separated from the ambient sound based on output intensities of vibrators that vibrate in response to the ambient sound (see ¶ 0016. The system having a vibrating microphone diaphragm is able to receive sound waves  (pressure sound waves) in the microphone detects the waves and causes the microphone diaphragm to vibrate. The intensity would be based on sound pressure eaves being emitted.  The system can detect multiple sources being emitted. The system is able to determine signals and compare the signals to corresponding sound wave sources to make a determination. Ghannam does not explicitly state sound source separation .However examining individual sound sources it would be obvious.). 

Asakawa teaches collecting an ambient sound and separating the ambient sound into individual sounds; determining a target individual sound among the individual sounds (see ¶ 0015, 0062. The system is able to separate the sound sources into individual sounds and estimate a direction of the sound source.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghannam to incorporate a sound source separation into individual sounds. The modification process the received signal and separates them to individual sounds which corresponds to each sound source and provides an direction estimation. 
 Turqueti teaches obtaining a relative location of a target sound source that generates the target individual sound, wherein the target individual sound is an individual sound having a target tone color among the individual sounds (see abstract, claim 1. The system automatically separates the sound sources received by the microphones and automatically determines a distance and direction of a source of the incoming sound.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghannam and Asakawa to incorporate a sound source separation and direction and distance of the sound source. The modification . 


3.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ghannam et al. (US 2019/0047500) in view of Hoffman et al. (US 2004/0254982).
Regarding claim 16, Ghannam teaches an acquaintance tracking apparatus comprising: a vibration unit comprising vibrators configured to vibrate in response to ambient voices, the ambient voices comprising individual voices (see ¶ 0016. The system having a vibrating microphone diaphragm is able to receive sound waves  (pressure sound waves) in the microphone detects the waves and causes the microphone diaphragm to vibrate. The system can detect multiple sources being emitted.). 
Ghannam does not disclose a processor configured to determine a voice of an acquaintance among individual voices and to obtain a relative location of the acquaintance; and a display interface outputting the relative location of the acquaintance.
Hoffman teaches a processor configured to determine a voice of an acquaintance among individual voices and to obtain a relative location of the acquaintance; and a display interface outputting the relative location of the acquaintance (see ¶ 0046. The system determines the active speaker which by auto tracking, tracks the active speaker in order to display the active speaker on a display device.). 
. 


4.	Claims 2, 3, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ghannam et al. (US 2019/0047500) in view of Asakawa et al. (US 2011/0125496) in further view of Turqueti et al. (US 9,084,057) in further view of Hoeft (US 9,852,620).
	Regarding claim 2, Asakawa and Turqueti do not teach the sound source tracking apparatus of claim 1, wherein the processor is further configured to generate information about tone colors of the individual sounds based on output waveforms of the vibrators, and determine the target individual sound by comparing the tone colors of the individual sounds with the target tone color.  
	Ghannam teaches wherein the processor is further configured to generate information about tone colors of the individual sounds based on output waveforms of the vibrators, and determine the target individual sound by comparing the tone colors of the individual sounds with the target tone color (see ¶ 0016. The system having a vibrating microphone diaphragm is able to receive sound waves  (pressure sound waves) in the microphone detects the waves and causes the microphone diaphragm to vibrate. The intensity would be based on sound pressure eaves being emitted.  The system can detect multiple sources being emitted. The system is able to determine signals and compare the signals to corresponding sound wave sources to make a determination.).
	Ghannam discloses comparing however is a little vague as to the comparing process. 
Hoeft discloses a microphone receiving the sound and the system compares the sound to stored profiles in the system. Thus matching the sound monitored in the environment (see fig. 4, col. 6, lines 57-col 7, line 15).
The combination of Hoeft to Ghannam provides the profile database that provides the comparison of the captured sound to the stored sound.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghannam, Asakawa and Turqueti to incorporate comparing sound from the environment. The modification process the received audio signal which is compared to stored information by the system. 


Regarding claim 3, Asakawa and Turqueti do not teach the sound source tracking apparatus of claim 2, further comprising: a memory configured to store information about the target tone color, wherein the processor is further configured to determine the target individual sound by comparing the information about the target tone color stored in the memory with information about the tone colors of the individual sounds.  
	Ghannam teaches a memory configured to store information about the target tone color, wherein the processor is further configured to determine the target individual sound by comparing the information about the target tone color stored in the memory with information about the tone colors of the individual sounds (see ¶ 0016. The system having a vibrating microphone diaphragm is able to receive sound waves  (pressure sound waves) in the microphone detects the waves and causes the microphone diaphragm to vibrate. The intensity would be based on sound pressure eaves being emitted.  The system can detect multiple sources being emitted. The system is able to determine signals and compare the signals to corresponding sound wave sources to make a determination.).
	Ghannam discloses comparing however is a little vague as to the comparing process. 
Hoeft discloses a microphone receiving the sound and the system compares the sound to stored profiles in the system. Thus matching the sound monitored in the environment (see fig. 4, col. 6, lines 57-col 7, line 15).
The combination of Hoeft to Ghannam provides the profile database that provides the comparison of the captured sound to the stored sound.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghannam, Asakawa and Turqueti to incorporate comparing sound from the environment. The modification process the received audio signal which is compared to stored information by the system. 


Regarding claim 11, Asakawa and Turqueti do not teach the method of claim 10, further comprising: generating information about tone colors of the individual sounds based on output waveforms of the vibrators, wherein the determining of the target individual sound comprises comparing the tone colors of the individual sounds with the target tone color.  
 (see ¶ 0016. The system having a vibrating microphone diaphragm is able to receive sound waves  (pressure sound waves) in the microphone detects the waves and causes the microphone diaphragm to vibrate. The intensity would be based on sound pressure eaves being emitted.  The system can detect multiple sources being emitted. The system is able to determine signals and compare the signals to corresponding sound wave sources to make a determination.).
	Ghannam discloses comparing however is a little vague as to the comparing process. 
Hoeft discloses wherein the determining of the target individual sound comprises comparing the tone colors of the individual sounds with the target tone color (see fig. 4, col. 6, lines 57-col 7, line 15).
The combination of Hoeft to Ghannam provides the profile database that provides the comparison of the captured sound to the stored sound.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghannam, Asakawa and Turqueti to incorporate comparing sound from the environment. The modification process the received audio signal which is compared to stored information by the system. 





4 is rejected under 35 U.S.C. 103 as being unpatentable over Ghannam et al. (US 2019/0047500) in view of Asakawa et al. (US 2011/0125496) in further view of Turqueti et al. (US 9,084,057) in further view of Hoeft (US 9,852,620) in further view of Tedesco et al. (US 8,494,507).
	Regarding claim 4, Ghannam, Asakawa, Turqueti and Hoeft do not teach the sound source tracking apparatus of claim 2, further comprising: a communication interface configured to receive information about the target tone color from a server, 27wherein the processor is further configured to determine the target individual sound by comparing the information about the target tone color with information about the tone colors of the individual sounds.  
	Tedesco teaches a communication interface configured to receive information about the target tone color from a server, 27wherein the processor is further configured to determine the target individual sound by comparing the information about the target tone color with information about the tone colors of the individual sounds (see col. 18, lines 17-63. The system is able to communicate with a server to compare captured sounds to the database.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghannam, Asakawa, Turqueti and Hoeft to incorporate comparing sound from the environment. The modification process the received audio signal which is compared to stored information by the system. 



s 5, 6, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ghannam et al. (US 2019/0047500) in view of Asakawa et al. (US 2011/0125496) in further view of Turqueti et al. (US 9,084,057).
	Regarding claim 5, Turqueti does not teach the sound source tracking apparatus of claim 1, wherein the processor is further configured to obtain directions of sound sources that generate the individual sounds based on output intensities of the vibrators, and separate the ambient sound into the individual sounds based on the directions of the sound sources.
Ghannam teaches wherein the processor is further configured to obtain directions of sound sources that generate the individual sounds based on output intensities of the vibrators (see ¶ 0016. The system having a vibrating microphone diaphragm is able to receive sound waves  (pressure sound waves) in the microphone detects the waves and causes the microphone diaphragm to vibrate. The intensity would be based on sound pressure eaves being emitted.  The system can detect multiple sources being emitted. The system is able to determine signals and compare the signals to corresponding sound wave sources to make a determination. Ghannam does not explicitly state sound source separation. However examining individual sound sources it would be obvious.). 
Ghannam and Turqueti do not teach separate the ambient sound into the individual sounds based on the directions of the sound sources.
Asakawa teaches separate the ambient sound into the individual sounds based on the directions of the sound sources (see ¶ 0015, 0062. The system is able to separate the sound sources into individual sounds and estimate a direction of the sound source.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghannam and Turqueti to incorporate a sound source separation into individual sounds. The modification process the received signal and separates them to individual sounds which corresponds to each sound source and provides an direction estimation. 
 

Regarding claim 6, Asakawa do not teach the sound source tracking apparatus of claim 5, wherein the processor is configured to obtain the relative location of the target sound source by obtaining a distance between the vibration unit and the target sound source based on the output intensities of the vibrators and by obtaining a direction of the target sound source based on the output intensities of the vibrators 
Ghannam teaches wherein the processor is configured to obtain the relative location of the target sound source by obtaining a distance between the vibration unit and the target sound source based on the output intensities of the vibrators and by obtaining a direction of the target sound source based on the output intensities of the vibrators (see ¶ 0016. The system having a vibrating microphone diaphragm is able to receive sound waves  (pressure sound waves) in the microphone detects the waves and causes the microphone diaphragm to vibrate. The intensity would be based on sound pressure eaves being emitted.  The system can detect multiple sources being emitted. The system is able to determine signals and compare the signals to corresponding sound wave sources to make a determination. Ghannam does not explicitly state sound source location and distances.). 
 Ghannam is vague as to obtaining a distance between the vibration unit and the target sound source based on the output intensities of the vibrators and by obtaining a direction of the target sound source based on the output intensities of the vibrators.
Turqueti teaches obtaining a distance between the vibration unit and the target sound source based on the output intensities of the vibrators and by obtaining a direction of the target sound source based on the output intensities of the vibrators (see abstract, claim 1. The system automatically separates the sound sources received by the microphones and automatically determines a distance and direction of a source of the incoming sound.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghannam and Asakawa to incorporate a sound source, direction and distance of the sound source. The modification process the received signal and provides an direction and distance of the sound source.
 
Regarding claim 12, Turqueti does not teach the method of claim 10, further comprising: obtaining directions of sound sources that generate the individual sounds based on the output intensities of the vibrators, wherein the individual sounds are separated from the ambient sound based on the directions of the sound sources.
Ghannam teaches obtaining directions of sound sources that generate the individual sounds based on the output intensities of the vibrators (see ¶ 0016. The system having a vibrating microphone diaphragm is able to receive sound waves  (pressure sound waves) in the microphone detects the waves and causes the microphone diaphragm to vibrate. The intensity would be based on sound pressure eaves being emitted.  The system can detect multiple sources being emitted. The system is able to determine signals and compare the signals to corresponding sound wave sources to make a determination. Ghannam does not explicitly state sound source separation. However examining individual sound sources it would be obvious.). 
Ghannam and Turqueti do not teach separate the ambient sound into the individual sounds based on the directions of the sound sources.
Asakawa teaches separate the ambient sound into the individual sounds based on the directions of the sound sources (see ¶ 0015, 0062. The system is able to separate the sound sources into individual sounds and estimate a direction of the sound source.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghannam and Turqueti to incorporate a sound source separation into individual sounds. The modification process the received signal and separates them to individual sounds which corresponds to each sound source and provides an direction estimation. 

Regarding claim 13, Asakawa do not teach the method of claim 10, wherein the obtaining of the relative location of the target sound source comprises: obtaining a distance between a location where the ambient sound is collected and the target sound source based on the output intensities of the vibrators; and obtaining a direction of the target sound source based on the output intensities of the vibrators.
Ghannam teaches wherein the obtaining of the relative location of the target sound source comprises: obtaining a distance between a location where the ambient (see ¶ 0016. The system having a vibrating microphone diaphragm is able to receive sound waves  (pressure sound waves) in the microphone detects the waves and causes the microphone diaphragm to vibrate. The intensity would be based on sound pressure eaves being emitted.  The system can detect multiple sources being emitted. The system is able to determine signals and compare the signals to corresponding sound wave sources to make a determination. Ghannam does not explicitly state sound source location and distances.). 
 Ghannam is vague as to obtaining a distance between the vibration unit and the target sound source based on the output intensities of the vibrators and by obtaining a direction of the target sound source based on the output intensities of the vibrators.
Turqueti teaches obtaining a distance between the vibration unit and the target sound source based on the output intensities of the vibrators and by obtaining a direction of the target sound source based on the output intensities of the vibrators (see abstract, claim 1. The system automatically separates the sound sources received by the microphones and automatically determines a distance and direction of a source of the incoming sound.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghannam and Asakawa to incorporate a sound source, direction and distance of the sound source. The modification process the received signal and provides an direction and distance of the sound source. 


s 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ghannam et al. (US 2019/0047500) in view of Asakawa et al. (US 2011/0125496) in further view of Turqueti et al. (US 9,084,057) in view of Hoffman et al. (US 2004/0254982).
Regarding claim 7, Ghannam, Asakawa and Turqueti do not teach the sound source tracking apparatus of claim 1, further comprising: an image output interface configured to output the relative location of the target sound source as an image based on information about the relative location of the target sound source received from the processor.  
Hoffman teaches an image output interface configured to output the relative location of the target sound source as an image based on information about the relative location of the target sound source received from the processor (see ¶ 0046. The system determines the active speaker which by auto tracking, tracks the active speaker in order to display the active speaker on a display device.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghannam, Asakawa and Turqueti to incorporate auto tracking of an active speaker. The modification process the received audio signal in order to determine the location of the active speaker (sound) and provide a display of the active sound in that location. 



Hoffman teaches outputting information of the relative location of the target sound source on a display interface (see ¶ 0046. The system determines the active speaker which by auto tracking, tracks the active speaker in order to display the active speaker on a display device.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghannam, Asakawa and Turqueti to incorporate auto tracking of an active speaker. The modification process the received audio signal in order to determine the location of the active speaker (sound) and provide a display of the active sound in that location. 



8.	Claims 8, 9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ghannam et al. (US 2019/0047500) in view of Asakawa et al. (US 2011/0125496) in further view of Turqueti et al. (US 9,084,057) in view of Ogaz (US 2017/0213459).
	Regarding claim 8, Ghannam, Asakawa and Turqueti do not teach the sound source tracking apparatus of claim 1, further comprising: a sound output interface configured to output the relative location of the target sound source as a voice based on information about the relative location of the target sound source received from the processor.  
(¶ 0193-0194, 0211-0212. The system provides location and direction of the sound source as a voice output to the operator.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghannam, Asakawa and Turqueti to incorporate voice navigation or alert as to the location of the sound source. The modification process the received sound source which provides the operator in voice output form the location of the sound source.  

	Regarding claim 9, Ghannam, Asakawa and Turqueti do not teach the sound source tracking apparatus of claim 1, further comprising: a communication interface configured to receive global positioning system coordinates, wherein the processor is further configured to obtain an absolute location of the target sound source based on GPS coordinate information and information about the relative location of the target sound source.  
Ogaz teaches a communication interface configured to receive global positioning system coordinates, wherein the processor is further configured to obtain an absolute location of the target sound source based on GPS coordinate information and information about the relative location of the target sound source (fig. 8, ¶ 0193-0194, 0211-0212, 0155-0164. The system provides location and direction of the sound source as a voice output to the operator. The system also includes a GPS navigation system in order to provide location of the sound source.). 



Regarding claim 15, Ghannam, Asakawa and Turqueti do not teach the method of claim 10, further comprising: obtaining an absolute location of the target sound source based on global positioning system coordinates of a location where the ambient sound is collected and the relative location of the target sound source.  
Ogaz teaches obtaining an absolute location of the target sound source based on global positioning system coordinates of a location where the ambient sound is collected and the relative location of the target sound source (fig. 8, ¶ 0193-0194, 0211-0212, 0155-0164. The system provides location and direction of the sound source as a voice output to the operator. The system also includes a GPS navigation system in order to provide location of the sound source.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghannam, Asakawa and Turqueti to incorporate voice navigation or alert as to the location of the sound source. The modification process the received sound source which provides the operator in voice output form the location of the sound source.  





9.	Claims 17, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ghannam et al. (US 2019/0047500) in view of Hoffman et al. (US 2004/0254982) in further view of Tedesco et al. (US 8,494,507).
Regarding claim 17, Ghannam teaches the acquaintance tracking apparatus of claim 16, wherein the processor is further configured to generate information of tone colors of the individual voices based on the output waveforms of the vibrators (see ¶ 0016. The system having a vibrating microphone diaphragm is able to receive sound waves  (pressure sound waves) in the microphone detects the waves and causes the microphone diaphragm to vibrate. The system can detect multiple sources being emitted.). 
Ghannam and Hoffman do not disclose determine the acquaintance voice by comparing the tone colors of the individual voices with information about a tone color of the acquaintance voice.
	Tedesco teaches determine the acquaintance voice by comparing the tone colors of the individual voices with information about a tone color of the acquaintance voice (see col. 18, lines 17-63. The system is able to communicate with a server to compare captured sounds to the database.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghannam and Hoffman to incorporate comparing sound from the environment. The modification process the received audio signal which is compared to stored information by the system. 


Regarding claim 18, Ghannam and Hoffman do not teach the acquaintance tracking apparatus of claim 17, further comprising: a memory configured to store information about the tone color of the voice of the acquaintance, wherein the processor is further configured to determine the voice of the acquaintance by comparing information about the tone color of the acquaintance voice stored in the memory with information about the tone colors of the individual voices. 
	Tedesco teaches a memory configured to store information about the tone color of the voice of the acquaintance, wherein the processor is further configured to determine the voice of the acquaintance by comparing information about the tone color of the acquaintance voice stored in the memory with information about the tone colors of the individual voices (see col. 18, lines 17-63. The system is able to communicate with a server to compare captured sounds to the database.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghannam and Hoffman to incorporate comparing sound from the environment. The modification process the received audio signal which is compared to stored information by the system. 

 
Regarding claim 19, Ghannam and Hoffman do not teach the acquaintance tracking apparatus of claim 17, further comprising: a communication interface configured to receive information about the tone color of the voice of the acquaintance from a server, wherein the processor is further configured to determine the voice of the  
	Tedesco teaches a communication interface configured to receive information about the tone color of the voice of the acquaintance from a server, wherein the processor is further configured to determine the voice of the acquaintance by comparing information about the tone color of the voice of the acquaintance with information about tone colors of the individual voices (see col. 18, lines 17-63. The system is able to communicate with a server to compare captured sounds to the database.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghannam and Hoffman to incorporate comparing sound from the environment. The modification process the received audio signal which is compared to stored information by the system. 


10.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ghannam et al. (US 2019/0047500) in view of Hoffman et al. (US 2004/0254982) in further view of Turqueti et al. (US 9,084,057).
Regarding claim 20, Hoffman does not teach the acquaintance tracking apparatus of claim 16, wherein the processor is further configured to obtain the relative location of the acquaintance by obtaining a distance between the vibration unit and the acquaintance based on the output intensities of the vibrators, and by obtaining a direction of the acquaintance based on the output intensities of the vibrators.
Ghannam teaches wherein the processor is further configured to obtain the relative location of the acquaintance by obtaining a distance between the vibration unit  (see ¶ 0016. The system having a vibrating microphone diaphragm is able to receive sound waves  (pressure sound waves) in the microphone detects the waves and causes the microphone diaphragm to vibrate. The intensity would be based on sound pressure eaves being emitted.  The system can detect multiple sources being emitted. The system is able to determine signals and compare the signals to corresponding sound wave sources to make a determination. Ghannam does not explicitly state sound source location and distances.). 
 Ghannam is vague as to obtaining a distance between the vibration unit and the target sound source based on the output intensities of the vibrators and by obtaining a direction of the target sound source based on the output intensities of the vibrators.
Turqueti teaches obtaining a distance between the vibration unit and the target sound source based on the output intensities of the vibrators and by obtaining a direction of the target sound source based on the output intensities of the vibrators (see abstract, claim 1. The system automatically separates the sound sources received by the microphones and automatically determines a distance and direction of a source of the incoming sound.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghannam and Hoffman to incorporate a sound source direction and distance of the sound source. The modification process the received signal and provides an direction and distance of the sound source. 


Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651